Citation Nr: 1451101	
Decision Date: 11/18/14    Archive Date: 11/26/14

DOCKET NO.  07-28 152	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California

THE ISSUES

1.  Whether new and material evidence has been presented to reopen a claim of service connection for residuals of a right shoulder injury.

2.  Entitlement to service connection for residuals of a right shoulder injury.

3.  Entitlement to service connection for a disability of the left shoulder.

4.  Entitlement to service connection for deep vein thrombosis of the right leg.  

5.  Entitlement to service connection for deep vein thrombosis of the left leg.  

6.  Entitlement to service connection for a disability of the left knee.

7.  Entitlement to service connection for posttraumatic stress disorder.

8.  Entitlement to service connection for a psychiatric disorder other than posttraumatic stress disorder.

9.  Entitlement to a temporary total rating based on convalescence, following a total left knee replacement in February 2009.
REPRESENTATION

Veteran represented by:	Disabled American Veterans

WITNESS AT HEARING ON APPEAL
Veteran 
ATTORNEY FOR THE BOARD

N. T. Werner, Counsel


INTRODUCTION

The Veteran, who is the appellant, served on active duty from August 1973 to September 1975.

This matter is before the Board of Veterans' Appeals (Board) on appeal of rating decisions in April 2006, in July 2006, and in August 2009 of a Department of Veterans Affairs (VA) Regional Office (RO).  

In February 2012, the Veteran appeared at a hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is in the Veteran's file.   

In June 2012, the Board remanded the claims for additional development.
In the remand, the Board referred to the RO a claim for increase for a chest scar raised by the Veteran's testimony.

Following the issuance of the supplemental statement of the case, additional evidence was submitted and the Veteran waived initial consideration of the evidence by the RO.  38 C.F.R. § 20.1304(c).  

The reopened claim of service connection for residuals of a right shoulder injury is REMANDED to an Agency of Original Jurisdiction.  


The Board is deferring a decision on the claims of service connection for a disability of the left shoulder, deep vein thrombosis of the right leg, deep vein thrombosis of the left leg, a left knee disability, a psychiatric disorder other than posttraumatic stress disorder, and the claim for a temporary total rating based on convalescence, following a total left knee replacement in February 2009.  


FINDINGS OF FACT

1.  In a decision of July 1994, the RO denied the claim of service connection for residuals of a right shoulder injury because the evidence did not show a shoulder injury in service; the Veteran was notified of the decision and of his appellate rights but he did not appeal or submit new and material within the first year following the decision. 

2.  The additional evidence since the RO's decision that denied service connection for residuals of a right shoulder injury in July 1994 relates to an unestablished fact necessary to substantiate the claim.

3.  Posttraumatic stress disorder was not diagnosed in service and there is no credible evidence of in-service stressor to support the current diagnosis of posttraumatic stress disorder. 


CONCLUSIONS OF LAW

1.  The criteria to reopen the claim of service connection for residuals of a right shoulder injury have been met.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2013).

2.  The criteria for service connection for posttraumatic stress disorder have not been met.  38 U.S.C.A. §§ 1110, 1131, 5107(b) (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2013).


Duty to Notify

Under 38 U.S.C.A. § 5103(a) (West 2002) and 38 C.F.R. § 3.159(b) (2013), when VA receives a complete or substantially complete application for benefits, it will notify the claimant of the following: (1) any information and medical or lay evidence that is necessary to substantiate the claim, (2) what portion of the information and evidence VA will obtain, and (3) what portion of the information and evidence the claimant is to provide. 

Also, the VCAA notice requirements apply to all five elements of a service connection claim.  The five elements are: 1) veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473, 484-86 (2006). 

The VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004). 

As the new and material evidence claim is reopened, further discussion of VCAA compliance regarding that issue is not necessary.

On the claim of service connection for posttraumatic stress disorder, the RO provided pre-adjudication VCAA notice by letter in May 2006.  The document complied with the specificity requirements of Quartuccio v. Principi, 16 Vet. App. 183 (2002) (identifying evidence to substantiate a claim and the relative duties of VA and the claimant to obtain evidence); of Charles v. Principi, 16 Vet. App. 370 (2002) (identifying the document that satisfies VCAA notice); of Dingess v. Nicholson, 19 Vet. App. 473 (notice of the elements of the claim); and of Pelegrini v. Principi, 18 Vet. App. 112 (2004) (pre-adjudication VCAA notice).




In February 2012 at the hearing before the Board, the Veterans Law Judge explained the issues on appeal and the Veteran identified additional evidence.  In its remand in June 2012, the Board directed further development of the claims.  The Board finds substantial compliance with Bryant v. Shinseki, 23 Vet. App. 488 (2010) (38 C.F.R. § 3.103(c)(2) requires that the Veterans Law Judge who conducts a hearing to fully explain the issues and to suggest the submission of evidence that may have been overlooked).  

Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate a claim.  The RO has obtained service personnel and treatment records, VA records, and private medical records. 

In its remand in June 2012, the Board requested the Veteran's unit history and lessons learned, VA records from 1975 to 1980 from the Shreveport VA Medical Center, records of the California Department of Corrections, and VA records since July 2009.  The RO did obtain a unit history, VA records since July 2009, and records from the California Department of Corrections.  In November 2012, the Shreveport VA Medical Center notified the RO that it did not have any treatment records of the Veteran.   In January 2013, VA notified the Veteran about the unavailability of the VA records.  The Board finds that the RO substantially complied with the Board's remand directive.  See Stegall v. West, 11 Vet. App. 268 (1998) (holding that only substantial, and not strict compliance with the terms of a remand request, is required).  

A VA examination under the duty to assist for the claim of service connection for posttraumatic stress disorder is not warranted, because the evidence does not establishes that the Veteran suffered an in-service stressor to support the diagnosis of posttraumatic stress disorder.  38 C.F.R. § 3.159(c)(4)(B). 



As there is no indication of the existence of additional evidence to substantiate the claims, the Board concludes that no further assistance to the Veteran in developing the facts pertinent to the claims is required to comply with the duty to assist.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Claim to Reopen

Legal Principles

The reopening of a claim of service connection which has been previously and finally disallowed requires that new and material evidence be presented since the last final disallowance of the claim.  38 U.S.C.A. § 5108. 

Whether or not the RO reopened a claim is not dispositive, as it is the Board's jurisdictional responsibility to consider whether it is proper for a claim to be reopened.  Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).

As the Veteran's current claim to reopen was received in 2006, after the regulatory definition of new and material was last amended in August 2001, the current regulatory definition of new and material evidence applies.

New evidence means existing evidence not previously submitted to agency decision makers. Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).




For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence, although not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  The presumption of credibility is rebuttable when the evidentiary assertion is inherently incredible or when the fact asserted is beyond the competence of the person making the assertion.  King v. Brown, 5 Vet. App. 19, 21 (1993).

In determining whether the evidence is new and material, the specified basis for the last final disallowance must be considered.  Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).

Procedural History and Evidence Previously Considered

In a decision of July 1994, the RO denied the claim of service connection for residuals of a right shoulder injury because the evidence did not show an in-service injury.  

After the Veteran was notified of the adverse determination and of his procedural and appellate rights, he did not appeal the rating decision and no new and material evidence pertinent to the claim was received by VA within one year from the date that the RO mailed notice of the adverse determination to the Veteran.  38 C.F.R. § 3.156(b).  By operation of law, the rating decision July 1994, denying the claim of service connection for residuals of a right shoulder injury became final on the evidence of record.  38 C.F.R. § 3.104(a).

At that time of the rating decision in July 1994, the evidence of record consisted of service treatment records and VA examinations in August 1977 and April 1994.

The available service treatment records contain no complaint, finding, history, treatment, or diagnosis of a right shoulder injury or puncture.  




The service treatment records do show that in January 1975 the Veteran complained of a pectoral mass that had been present for about five months.  The pertinent finding was a hard mass, 3 to 5 cm, behind the right nipple.  The mass was excised.  In February 1975, the Veteran complained of pain at the site of the excision and difficulty using his right arm.  The Veteran was placed on light duty for two days.  There was no further entry and there was no report of a separation examination.  

After service on a VA orthopedic examination in August 1977, there was no complaint, finding, history, treatment, or diagnosis of a right shoulder injury.  On VA examination in April 1994, the Veteran gave a history of a right shoulder injury in a training exercise in Australia in 1974 when he was knocked off an amphibious vehicle (amtrack) by a tree branch and he landed on his right shoulder.  According to the Veteran he experienced numbness and pain in his right upper extremity and he later had surgery to remove a pectoral mass and a second surgery, which did not relieve his symptoms.  The diagnosis was traumatic injury to the right shoulder in 1974 with moderate limitation of motion and no bony abnormality by X-ray. 

Additional Evidence and Analysis

In March 2006, the Veteran filed the current application to reopen the claim of service connection for a right shoulder disability.  In a rating decision in July 2006, the RO denied the application to reopen on the basis that new and material evidence had not been submitted since the rating decision in July 1994.

The additional evidence presented since the rating decision in April 1994 consists of VA records and the Veteran's statements and testimony.

VA records show that in 2009 the Veteran complained of right shoulder and arm and right chest pain.  History included a fall from an amtrack, when the Veteran suffered a puncture wound of the right chest, resulting in surgery.  



In May 2011 a MRI of the right shoulder showed a tear of the superior labrum and biceps anchor, osteoarthritis of the acromioclavicular joint, and a partial tear of the supraspinatus.

In February 2012, the Veteran testified that in an exercise in Australia he was knocked off an amphibious vehicle and he suffered a puncture wound to the chest from a tree branch, which caused his shoulder problems and which he associated with the removal of the mass from his chest. 

Analysis

In order that the evidence submitted after the last, final denial may be considered new and material, the evidence must relate to the basis for the prior denial of the claim.  The claim was previously denied because the evidence of record failed to show a right shoulder injury in service.

As the additional medical and lay evidence is presumed credible for the limited purpose of reopening the claim, as there is additional evidence of a current right shoulder disability and as the Veteran's testimony about a right shoulder injury in service relates to an unestablished fact necessary to substantiate the claim, namely, evidence of a right shoulder injury in service, and as the lack of such evidence was the basis for the previous denial of the claim, the additional evidence is new and material under 38 C.F.R. § 3.156 and the claim of service connection for residuals of a right shoulder injury is reopened.   The reopened claim of service connection for residuals of a right shoulder injury is addressed in the REMAND. 

The Claim of Service Connection for Posttraumatic Stress Disorder

Legal Principles

Service connection may be granted for disability resulting from injury or disease incurred in active military service.  38 U.S.C.A. §§ 1110, 1131.



To establish entitlement to VA disability compensation, a Veteran must show: (1) a present disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service, the so-called "nexus" requirement.  All three elements must be proved.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004). 

Service connection means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service, or if preexisting such service, was aggravated by service.  This may be accomplished by affirmatively showing inception or aggravation during service.  38  C.F.R. § 3.303(a).

Service connection may also be granted for a disability diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).

Evidentiary Standards 

VA must give due consideration to all pertinent lay and medical evidence in a case where a Veteran is seeking service connection. 38 U.S.C.A. § 1154(a).  As will be explained in more detail below, the Veteran was not engaged in combat and the combat provisions of 38 U.S.C.A. § 1154(b) do not apply. 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the Veteran.  38 U.S.C.A. § 5107(b). 





Evidence

The service personnel records show that the Veteran served on active duty from August 1973 to September 1975.  His occupational specialty was rifleman.  From February 1974 to March 1975, the Veteran served in Okinawa, Japan, with Company G, 2nd Battalion, 9th Marines, 3rd Marine Division.  From April 1974 to October 1974 the unit was redesignated Company G, Battalion Landing Team 2/9 (BLT 2/9), 3rd Marine Division).  

The unit history of Company G, 2nd Battalion, 9th Marines shows that from February to May 1974 the unit was in Okinawa.  In May 1974, the unit was designated BLT 2/9 and embarked aboard ships.  From July to September 1974, BLT 2/9 was in training in Japan and in the Philippines.  In October 1974, BLT 2/9 t returned to Okinawa and the designation BLT 2/9 was dissolved and reverted to 2nd Battalion, 9th Marines.  From October 1974 to December 1974, the battalion was in garrison. 

Neither the service personnel records nor the unit history shows that the Veteran served in the Republic of Vietnam.  And the unit history does not show a training exercise in Australia in 1974. 

The service treatment records show that in December 1974 a psychiatric evaluation was suggested to address several months' of low back pain.  There is no psychiatric evaluation of record and there were no further entries and there was no report of a separation examination.  The service treatment records contain no complaint, finding, history, treatment, or diagnosis of posttraumatic stress disorder. 

After service, in May 2005, state institutional records show that the assessment was to rule out posttraumatic stress disorder.  VA records in July 2005 included a history of a diagnosis of posttraumatic stress disorder in the1980s due a physical assault in 1969 before service.  The diagnosis was posttraumatic stress disorder by history. 



VA records in September 2005 included a history that the Veteran served in combat in Vietnam and that in 2000 he was hospitalized for complications of posttraumatic stress disorder.  The Veteran stated that he had posttraumatic stress disorder from combat and from child abuse.   In November 2005, the assessment was posttraumatic stress disorder.  History included combat in Vietnam.  

In a statement in March 2006, the Veteran stated that he went to Vietnam in November 1974 and that was in combat.  The service treatment records show that in December 1974 the Veteran was seen at the base dispensary at Camp Schwab for low back pain.  

In a statement in August 2006, a VA psychologist reported a diagnosis of posttraumatic stress disorder and the military stressor was combat.  In statements in September 2006, in September 2007, and in August 2011, a VA psychiatrist reported a diagnosis of posttraumatic stress disorder due to the Veteran's re-experiencing of traumatic events from the Vietnam war. 

In February 2012, the Veteran testified that he arrived by ship in Da Nang, Vietnam in late 1974, that he was there for six months, and that he was in combat.  

Analysis

On the basis of the service treatment records alone, posttraumatic stress disorder was not diagnosed in service, and service connection under 38 U.S.C.A. §§ 1110, 1131, and 38 C.F.R. §§ 3.303(a), 3.304(f) is not established. 

And posttraumatic stress disorder is not a chronic disease under 38 C.F.R. § 3.309, and chronicity and continuity of symptomatology under 38 C.F.R. § 3.303(b) do not apply.  See Walker v. Shinseki, 708 F.3d 1331, 1338-40 (Fed. Cir. 2013) (presumption of service connection for a chronic disease manifested during service and then again at a later date applies only to enumerated chronic diseases under 38 C.F.R. § 3.309(a) and continuity of symptomatology avenue to service connection is available only for enumerated chronic diseases under 38 C.F.R. § 3.309(a) that are "noted during service" under 38 C.F.R. § 3.303(b)).

Service connection may still be established based on an initial diagnosis after 
service when all of the evidence, including that pertinent to service, shows that the disability was incurred in service.  38 C.F.R. § 3.303(d). 

The claim of service connection for posttraumatic stress disorder requires medical evidence establishing a diagnosis of the condition, credible supporting evidence that the claimed in-service stressor occurred, and a link, established by medical evidence, between current symptomatology and the claimed in-service stressor.  38 C.F.R. § 3.304(f). 

After service, VA records in July 2005 included a history of a diagnosis of posttraumatic stress disorder in the1980s due a physical assault in 1969 before service.  In September 2005, the Veteran stated that he had posttraumatic stress disorder from combat and from child abuse.  In November 2005, the assessment was posttraumatic stress disorder.  History included combat in Vietnam.  A VA psychologist reported a diagnosis of posttraumatic stress disorder and the military stressor was combat.  A VA psychiatrist reported a diagnosis of posttraumatic stress disorder due to the Veteran's re-experiencing of traumatic events from the Vietnam.  

As both the VA psychologist and VA psychiatrist reported a diagnosis of posttraumatic stress disorder, which was associated to combat and to traumatic events from the Vietnam, the medical evidence establishes a current diagnosis and a link, established by medical evidence, between the current diagnosis and the in-service stressor associated with diagnosis, namely, combat in Vietnam and traumatic events from the Vietnam.  

In statements and testimony, the Veteran stated that in November 1974 or late 1974 he was Vietnam where he was in combat and he saw U.S. casualties and body bags of U.S. and Vietnamese casualties.  Both the VA psychologist and the VA psychiatrist relied on history of combat and traumatic events in Vietnam provided by the Veteran. 




The remaining question is whether there is credible supporting evidence that the in-service stressors, namely, combat and traumatic events in Vietnam, actually occurred.  38 C.F.R. § 3.304(f).

The Board finds that the Veteran as a lay person is competent to describe events, such as the experience of combat and the observations of casualties.  38 C.F.R. § 3.159, see Layno v. Brown, 6 Vet. App. 465, 469-71 (1994) (lay testimony is competent only so long as it is within the knowledge and personal observations of the witness); see Jandreau v. Nicholson, 492 F.3d 1372, 1377 (2007) (Competency is a legal concept in determining whether lay evidence may be considered, in other words, whether the evidence is admissible; competency is a question of fact, which is to be addressed by the Board).  

As the Veteran's statements and testimony are admissible as evidence, the Board must now determine whether the evidence is credible. "Credible evidence" is that which is plausible or capable of being believed.  Factors to consider when assessing the credibility of lay evidence include facial plausibility, internal consistency, or consistency with other evidence.  See Caluza v. Brown, 7 Vet. App. 478, 511 (1995), aff'd per curiam, 78 F. 3d 604 (Fed. Cir. 1996) (the determination of credibility is a finding of fact to be made by the Board in the first instance). 

If the evidence is credible, the Board, as fact finder, must determine the probative value or weight of the admissible evidence, that is, does the evidence tend to prove a material issue of fact, namely, credible evidence of an in-service stressor to support the diagnosis of posttraumatic stress disorder.  Washington v. Nicholson, 19  Vet. App. 362, 369 (2005).  If the evidence is not credible, the evidence has no probative value.

In this case, the Veteran's statements and testimony about combat and traumatic events in Vietnam are starkly inconsistent with the Veteran's unit history.  And the Board is compelled to address the Veteran's credibility as to the events in service as he has described. 


The Veteran asserts that in November 1974 or late 1974 he was with his unit in Vietnam. 

The service personnel records show that from February 1974 to March 1975, the Veteran served in Okinawa, Japan, with Company G, 2nd Battalion, 9th Marines, 3rd Marine Division.  From April 1974 to October 1974 the unit was redesignated Company G, Battalion Landing Team 2/9 (BLT 2/9), 3rd Marine Division).  From July to September 1974, BLT 2/9 was in training in Japan and in the Philippines.  In October 1974, BLT 2/9 returned to Okinawa and the designation BLT 2/9 was dissolved and reverted to 2nd Battalion, 9th Marines.  From October 1974 to December 1974, the battalion was in garrison.  And there are no other entries in the service personnel and medical records that suggest that the Veteran was in Vietnam. 

In light of the Veteran's unit history and except for the Veteran's statements and testimony, there is no other evidence of record that even suggests that the Veteran was in Vietnam, the inconsistency between the Veteran's assertions and the other evidence of record is irreconcilable.  And the Board finds that the Veteran's statements and testimony about service in Vietnam, including combat, is not credible.  Accordingly, the Veteran's statements and testimony, pertaining to the actually occurrence of the alleged in-service stressors, have no probative value.

As both the VA psychologist and the VA psychiatrist relied on history of combat and traumatic events in Vietnam provided by the Veteran to support the diagnosis of posttraumatic stress disorder, and as the Board has rejected as not credible the Veteran's assertions, the Board also rejects the medical opinions and diagnoses as not credible on a material issue of fact, namely, credible evidence of an in-service stressor to support the diagnosis of posttraumatic stress disorder.  See Coburn v. Nicholson, 19 Vet. App. 427 (2006) (reliance on a Veteran's statements renders a medical report incredible only if the Board rejects the Veteran's statements as not credible).


As the Board rejects the medical evidence, the evidence has no probative value. Coburn v. Nicholson, 19 Vet. App. 427 (2006) (reliance on a Veteran's statements renders a medical report incredible only if the Board rejects the Veteran's statements as not credible).

As the diagnosis of posttraumatic stress disorder requires medical evidence, posttraumatic stress disorder is not a simple medical condition that the Veteran as a lay person is competent to diagnose.  And posttraumatic stress disorder is not the type of condition under case law that has been found to be capable of lay observation.  See Clemons v. Shinseki, 23 Vet. App. 1, 6 (2009) (it is generally the province of medical professionals to diagnose or label a mental condition). 

And no factual foundation has been established to show that the Veteran is otherwise qualified through specialized education, training, or experience to diagnose posttraumatic stress disorder.  Therefore to the extent the Veteran asserts that he has posttraumatic stress disorder, the Veteran's lay evidence is not competent evidence, and the lay evidence is excluded, that is, not admissible, as evidence favorable to the claim.   

And it is not argued and the evidence does not show that claim of service connection for posttraumatic stress disorder is linked to an in-service noncombat stressor, such as fear of hostile military or terrorist activity or personal assault. 

In the absence of credible supporting evidence of an in-service stressor, there is no possible association with service, and VA is not required to further develop the claim by affording the Veteran a VA examination or by obtaining a VA medical opinion under the duty to assist.  38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79 (2006). 

Also in the absence of medical evidence of a diagnosis of posttraumatic stress disorder based on credible supporting evidence of an in-service stressor, there is no valid claim for service connection.  38 C.F.R. §3.304(f); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992). 





As there is no competent evidence to support the claim of service connection, considering all the evidence, including the lay and medical evidence, the Veteran has not met the evidentiary burden to establish all elements of the claim, and the benefit-of-the-doubt standard of proof does not apply as there is no approximate balance of positive and negative evidence.  38 U.S.C.A. § 5107(b). 


ORDER

As new and material evidence has been presented, the claim of service connection for residuals of a right shoulder injury is reopened and to this extent only the appeal is granted.

Service connection for posttraumatic stress disorder is denied.


REMAND

Although the claim of service connection for residuals of a right shoulder injury is reopened, the Veteran has the right to have the RO consider the claim on the merits in the first instance, including the theory of secondary service connection raised by the record, and further development the duty to assist is needed. 

Accordingly, the case is REMANDED for the following action:

1.  Adjudicate the claim of service connection for residuals of a right shoulder injury on the merits, including the theory of service connection secondary to service-connected residuals of a right pectoral mass. 





2.  If additional evidence is developed or received on the deferred claims, the evidence should be considered.  

3.  If any benefit sought on appeal remains denied, furnish the Veteran and his representative, a supplemental statement of the case and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

The claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112.



____________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


